Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
ESCgov, Inc., appeals from the district court’s order granting summary judgment in favor of BMC Software, Inc., on its claims for breach of contract, tortious interference with a contract, civil conspiracy, and statutory conspiracy. We have reviewed the record and the parties’ arguments on appeal, and we find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See ESCgov, Inc. v. BMC Software, Inc., No. 1:13-cv-1344, 2014 WL 3891660 (E.D.Va. Aug. 7, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.